Mikell, Judge.
In Bolden v. State, 250 Ga. App. 825 (552 SE2d 533) (2001), wé affirmed the trial court’s order revoking Cordie Bolden’s probation, holding that the court was entitled to consider her nolo contendere plea for the limited purpose of resentencing her under the first offender provisions of OCGA § 42-8-60. On certiorari, the Supreme Court reversed our decision. Bolden v. State, 275 Ga. 180 (563 SE2d 858) (2002). The Supreme Court held that under OCGA § 17-7-95 (c), a nolo contendere plea may not be used to establish that a defendant violated the terms of her probation. Accordingly, our prior opinion is vacated, and the judgment of the Supreme Court is made the judgment of this court.

Judgment reversed.


Blackburn, C. J., Pope, P. J, Andrews, P. J., Johnson, P. J., Eldridge and Miller, JJ, concur.